Title: From George Washington to George Augustine Washington, 1 July 1787
From: Washington, George
To: Washington, George Augustine



Dear George
Philadelphia 1st July 1787.

Your letter of the 24th, with the report, is before me; & such observations as occur, shall be handed to you.
In plowing the drilled Corn, it is to be remembered, that throwing the furrow always to the plant, will leave the land in high ridges; and make it more liable to wash, & run into Gullies; to avoid wch, was one of my principal motives for introducing the Hoe & common Iron toothed Harrows, because, had these succeeded, the Grain would have been wed, & the Earth pulverized at the sametime that the land would have been left smooth & even. As these (owing to the uncommonly dry Season) cannot be used to any good purpose, the other evil should, as far as it is practicable, without injury to the Corn, be avoided.
I am glad to find that your prospect for Carrots at Dogue run & Muddy hole is not quite so gloomy as it at first appeared. If all these things are equally unproductive with the Spring grain, I shall have a melancholy prospect before me. As the first Potatoes at Market will probably sell high, examine now and then your forwardest; and when they are of sufficient size, dispose of them (if the price is more than equivalent to the loss

which will probably be sustained by digging them prematurely) to those who may incline to purchase, in Alexandria—keeping an acct of the quantity, that I may form some estimate of the yield, & proportionate value of them to other Crops.
If the ground designed for fallowing, for wheat in the Autumn, is more than can be prepared well, the quantity should be reduced; as it is a folly to do things by halves; but before it is given up, Oxen, & every thing should be attempted in the Plow, to accomplish it; as my whole System will be deranged, and my next years Crop become nothing, without I again return back to Indian Corn, which I am aiming to get rid off. If however it is unavoidable, and the quantity must be reduced, let that field at Dogue run adjoining the upper meadow (& divided by the row of Stakes) be the first prepared, because it can be most conveniently inclosed; and will leave the rest in one common pasture. In fixing Youngs plow, go exactly by the directions he gives.
I am very glad to hear that all the imported Seeds have come up (except the rib grass, which in my opinion is the least valuable of any)—The Season for Sowing the Cabbage Seed for this years Crop, is no doubt over, and must be preserved for the next.
You may inform Thos Greene that if Drunkeness, or idleness constitutes any part of his conduct, that I have directed you to discharge him. practices of this sort are violations of the agreement, & I will keep no person in my Service who is addicted to them. Should he go, Mahony may be employed. In every place where I have been, there are many workmen, & little work, which will bring these people to their Senses again.
I dare say the distribution of the Cradlers is good; if otherwise, you can easily alter it when harvest is fairly entered upon, & the defect at one place, or surplusage at another, is discovered.
If the Jacks do not perform what is expected from them, the Mares, unquestionably, must be sent to Magnolio, rather than let them go over.
Gerard Alexander, as an additional Security, I should think would be good; but I question much whether he will enter himself as such, for Bob; and should this be the case, it will exhibit

a fresh proof of the necessity of bringing matters to a close with the latter, before it is too late.
Endeavor, not only for the sake of the Corn, but for cleansing the ground, to till the New ground in front of the House well; as I wish very much to destroy all the Succours, sprouts, roots, &ca in it most effectually, that I may lay it down in grass as soon as this can be accomplished perfectly.
The Jerusalem Artichokes ought not to be any more ploughed; or the roots will be all turned out of the ground. The only directions I have for their management was, I believe, left with you.
As you cannot do without a Fan for your grain, I ordered one of the best kind to be made; & expect you will receive it by a Vessel which has some things on board for me, and which, it is said, will Sail from this on Tuesday; tho’ it will probably be later, as it was to have gone last friday, and then to day, &ca.
By the letter you sent me from Mr Polk, he seems to understand the art of charging for his Plank, perfectly well; the payment however may be delayed till I return, and can enquire a little into matters.
I understand by Mrs Washington’s letter, that there is some part of the mouldings, or decorations with the plaister of Paris, that Mathew cannot put up; and says Mr Rawlins was to send a hand to do it. If this is the case it would be well to write to Rawlins about it. I do not recollect that circumstance myself but do perfectly remember, that the stains, & other blemishes in the Stucco, was to be removed; when, as he said, the Walls were sufficiently seasoned: when he left the work, he added, it was not, at that time, in a proper state for these attempts. I have desired Colo. Biddle to send glass for the New room and suppose it will go (cut to the proper size) with the other things. I have directed 48 instead of 36 lights. The Wood part of the New room may be painted of any tolerably fashionable colour—so as to serve present purposes; and this might be a buff. ’Tis more than probable it will receive a finishing colour hereafter. The buff should be of the lightest kind, inclining to white.
Give my love to Fanny, and best wishes to Mr Lear. I am Dear George Yr affecte

Go: Washington

